Lewis, J.
The charge complained of, taken in connection with the entire charge, was not erroneous. No error appears to have been committed in regard to the admission or exclusion of evidence. The request to charge, so far as legal and pertinent, was covered by the general charge. A verdict finding the accused guilty of voluntary manslaughter was fully warranted by the evidence; and the court below did not err in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concurring.